Stephens, P. J.,
specially concurring, and dissenting in part. I do not concur in the proposition that the verdict is illegal in so far as it finds interest eo nomine. I am of the opinion that the verdict, notwithstanding it is one finding for the principal and interest in separate stated amounts, is a legal verdict, and should be allowed to stand. I am of the opinion that the judgment should be unconditionally affirmed. I do not concur in the judgment wherein it directs that the plaintiff write off the amount of interest, and upon his failure to do so that the judgment be reversed. See the opinion written by me in Beaver v. Magid, supra, and the cases therein cited and relied on.